Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/03/2020 has been entered. 
The amendments filed on 07/03/2020 are acknowledged and have been fully considered.  Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26, 28-31, 39-42 and 44 are pending.  Claims 1, 6, 13, 17 have been amended. Claims 3, 5, 7-9, 12, 14-16, 19-22, 24, 25, 27, 32-38 and 43 were previously cancelled.  Claims 39-42 and 44 remain withdrawn as being directed to non-elected claims.  Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26 and 28-31 are now under consideration on the merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brusatori (Langmuir, 2003; Of Record) in view of Fraaije (Biophys. J, Vol. 57, May 1990; Of Record) and Rabe (Advances in Colloid and Interface Science, 2011; Of Record) and as evidenced by Tassel (Proteins at Solid-Liquid Interfaces, 2006; Of Record), Marini (Potentiometric Titration curves of oxidized and reduced horse heart cytochrome c, Biopolymers, Vol. 19, pgs. 885-898, 1980) and Ramsden (Effect of Ionic Strength on Protein Adsorption Kinetics, J. Phys. Chem. 1994, 98, 5376-5381).
Regarding claim 1, Brusatori teaches methods to adsorb proteins using an external applied electric field (abstract).  Brusatori teaches the adsorption of human serum albumin and cytochrome c (an enzyme) onto indium tin oxide coated surfaces (a metal conducting surface and a solid inert substrate) under the application of an external potential of 0-2000 mV (Fig. 1, Fig. 3; Re. claims 4, 6,18).  Brusatori teaches the protein at to be dissolved in 10 mM HEPES buffer of 100mM NaCl (pg. 5090 col. 2 Exp. Sec) at a concentration of 0.1 mg/ml (see Fig. 3 legend). Brusatori teaches the adsorption kinetics are dependent on the protein concentration in the solution (pg. 5091 col. 2 para 2, Eq. 9). Brusatori teaches the adsorption is also effected by the ionic strength (pg. 5096 col. 2 para. 2).
Regarding the limitations “coating the conductive solid substrate with an initial first layer of protein at open circuit potential; and coating the conductive solid substrate with a secondary protein layer by applying an external potential”, Brusatori teaches that different amounts (and rates of adsorption) of protein get coated on the conductive solid substrate at open circuit potential (OCP) and when an external potential is applied (see Fig. 4,7), which is dependent on time (see Fig. 5).  
Brusatori does not teach first coating the substrate under OCP for a period of time, and then applying external potential controlled using a potentiostat, measuring the potential vs a Ag/AgCl/Cl- reference potential and does not teach the ionic strength of the protein solution to be less than or equal to about 25mM and does not teach the protein concentration from about 0.25mg/ml to about 1.00mg/ml. 

One of ordinary skill in the art before the filing of the instant invention would be motivated to modify the methods of protein adsorption of Brusatori and adsorb proteins by using a potentiostat at the protein concentration and ionic strength of the solutions as taught by Fraaije (first under OCP and then applying external potential) to study/examine the orientation of cytochrome c adsorbed onto the surface because the artisan is combining prior art elements according to known methods to yield predictable results.  The artisan is using known methods to study orientation of proteins adsorbed onto conductive substrates.  There is a reasonable expectation of success because Brusatori also teaches adsorption of cytochrome c on conductive substrates and Tassel teaches the effects of open circuit potential on the adsorption of a protein, and the application of a potential difference increases the adsorption (see Fig. 4, 5).  

Brusatori and Fraaije do not teach the pH of the buffers to be around ±2 units of the isoelectric point of the protein. 
Rabe teaches that external factors such as pH of the solutions affects the adsorption of proteins onto surfaces and teaches electrostatic protein-protein repulsions are minimized at the isoelectric point allowing higher protein densities to be adsorbed and that total protein adsorption can be maximized if the pH of the solution is at the isoelectric point of the protein (pg. 88, col. 2, sec. 2.1). Rabe also teaches the ionic strength of the solution influences protein adsorption (see pg. 88, sec. 2.1 para. 1,4) and teaches high ionic strength conditions increase the tendency of proteins to aggregate.
In light of these teachings, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to maintain the pH of the protein solution to be at the isoelectric point (within ±2 units) and a low ionic strength of the protein solution as taught by Rabe, in the methods of protein adsorption of Brusatori in view of Fraaije.  One of ordinary skill in the art would be motivated to do so because Rabe teaches doing so maximizes the total protein adsorption.

Brusatori teaches the albumin protein to be dissolved in 10 mM HEPES buffer (pg. 5090 col. 2 Exp. Sec.).  Brusatori teaches the application of the external electric potential for a time of 0-8000 seconds (Fig. 3; Re. claim 10).  Brusatori teaches the amount of protein (cytochrome c, BSA) adsorbed onto the surface increases over time and the rate of adsorption changes over time and is also dependent on the type of protein/buffer/electric potential (Figs. 4-6).  Brusatori teaches the total amount of protein adsorbed ranges from 0.5-0.3 mg/m2 (Fig. 5) and the rates of adsorption to be between 6-18 x 10-3 mg/m2/min (Fig. 6-8; Re. claims 11,26). 
Regarding the limitations of claims 28-31, these limitations pertain to the actual mechanism of what happens at the surface during the adsorption process (the kinetic model of the adsorption process – the intended outcome of the method). The actual 
Regarding the concentration of the buffers, pH, ionic strength, strength of electric potential, protein concentration in claims 1, 2, 6, 13, 17, Brusatori and Rabe teach that protein adsorption is dependent on these parameters (a result effective variable) and the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her. One of ordinary skill in the art would arrive at the optimum values for these parameters through routine experimentation. See MPEP 2144.05 II.
The combination of Brusatori, Fraaije, Ying, Tassel and Rabe renders claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26 and 28-31 obvious.

Response to Arguments
Applicant’s arguments filed on 07/03/2020 have been considered but are not persuasive.  Applicant argue the potentials taught by Brusatori are ‘floating’ and cannot 
Applicants also submitted a declaration under 37 CFR 1.132 by Dr. Garcia in which the teachings of each individual prior art were summarized (see pg. 3 section 8) and state that the combined teachings of the cited prior art does not teach the present invention. Applicants summarize the utility of the instant protein adsorption method is effective to adsorb a number of proteins with different conformations, molecular weights, shapes and isoelectric points (see sec. 9 on pg. 4). 
The declaration under 37 CFR 1.132 by Dr. Garcia filed on 07/03/2020 is insufficient to overcome the rejection of claims 1, 2, 4, 6, 10, 11, 13, 17, 18, 23, 26 and 28-31 based In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Brusatori teaches multilayer adsorption under an applied potential occurs in its methods and teaches protein densities of 0.33-0.46 µg/cm2 (see pg. 5096 col.1 last para.) and rates of adsorption of 6-18 x 10-3 mg/m2/min (see Fig. 6-8) are achieved in its methods (as recited in instant claims 26,28-31). Fraaije teaches using a potentiostat to apply the external potential (similar to the instant method) and Fraaije teaches the protein is adsorbed first under open circuit potential (OCP) for a period of time and then an external potential is applied using a potentiostat and at similar protein concentrations and ionic strength (see Fig. 9, pg. 971 col. 2 para. 3 – pg. 972 col. 1 para. 2).  Therefore, the combination of Brusatori and Fraaije does teach a two-step method of adsorbing the protein under open circuit potential first and under an external potential at a range similar to the instant method (7 - 979mV) and the method of Brusatori in view of Fraaije and Rabe would result in increased adsorption of the protein. Applicants have not recited any conditions in the instant claims which are not rendered obvious over the prior art and which cause any increased adsorption of the protein as argued in the remarks.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applicants methods shows higher adsorption for multiple proteins such as glucose ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657